       Case 1:19-cv-00274-SPB-RAL Document 34 Filed 05/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANTHONY R. THOMPSON,                            )
               Plaintiff,                       )
                                                )       C.A. No. 19-274 Erie
                                                )
                 v.                             )       District Judge Susan Paradise Baxter
                                                )       Magistrate Judge Richard A. Lanzillo
PENNSYLVANIA DEPARTMENT                         )
OF CORRECTIONS, et al.,                         )
                Defendants.                     )




                                      MEMORANDUM ORDER


       Plaintiff Anthony R. Thompson, an inmate incarcerated at the State Correctional

Institution at Forest in Marienville, Pennsylvania (“SCI-Forest”), initiated this pro se civil rights

action in the Court of Common Pleas of Forest County, Pennsylvania, against Defendants

Pennsylvania Department of Corrections and SCI-Forest’s Superintendent, Derek Oberlander.

On September 23, 2019, Defendants properly removed the case to this Court, and this matter was

referred to United States Magistrate Judge Richard A. Lanzillo for report and recommendation in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the

Local Rules for Magistrates. The case was subsequently reassigned to the undersigned, as

presiding judge, on October 21, 2019, with Judge Lanzillo remaining as the referred Magistrate

Judge for all pretrial proceedings.

       In his pro se complaint, Plaintiff alleges that Defendants’ policy banning the sale of

tobacco products and penalizing an inmate’s possession of tobacco violates his Eighth

Amendment right to be free from cruel and unusual punishment and his Fourteenth Amendment

right to equal protection. On November 5, 2019, Defendants filed a motion to dismiss [ECF No.
       Case 1:19-cv-00274-SPB-RAL Document 34 Filed 05/12/20 Page 2 of 3




13], arguing that Plaintiff’s complaint fails to state a claim upon which relief can be granted.

       On April 16, 2020, Magistrate Judge Lanzillo issued a report and recommendation

(“R&R”) recommending that Defendant’s motion to dismiss be granted, and that Plaintiff’s

constitutional claims based on the general banning of tobacco in prisons should be dismissed

without leave to amend. [ECF No. 33]. However, Judge Lanzillo added that “Plaintiff should be

permitted an opportunity to file an amended complaint alleging deliberate indifference to a

serious medical need, if factually warranted. Such a claim must be properly exhausted and

should typically be directed at the specific individuals who failed to provide necessary medical

treatment.” The time for filing objections to the R&R expired on May 4, 2020, and no objections

have been received from Plaintiff.

        Thus, after de novo review of the complaint, Defendants’ motion to dismiss, and

Plaintiff’s opposition thereto, together with the report and recommendation filed in this case, the

following order is entered:

         AND NOW, this 12th day of May, 2020;

         IT IS HEREBY ORDERED that Defendant’s motion to dismiss [ECF No. 13] is

GRANTED, and Plaintiff’s constitutional claims based on the general banning of tobacco in

prisons are DISMISSED, with prejudice. Nonetheless, Plaintiff is granted the opportunity to file

an amended complaint alleging deliberate indifference to a serious medical need, to the extent

that such claim is properly exhausted, factually supported, and directed at the specific individuals

who allegedly failed to provide necessary medical treatment. Such amendment shall be filed

within thirty (30) days of the date of this Order. If Plaintiff fails to file an amended complaint

within such time, this case will be dismissed in its entirety, with prejudice. The report and
      Case 1:19-cv-00274-SPB-RAL Document 34 Filed 05/12/20 Page 3 of 3




recommendation of Magistrate Judge Lanzillo, issued April 16, 2020 [ECF No. 33], is adopted as

the opinion of the Court.


                                                      ______________________________
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge
